                         UN ITED ST A TES DISTR IC T CO UR T
                         SO UTH ERN DISTRICT O F FLO RID A
                                  M I>kM lD IV ISIO N
                             CA SE # 18-cv-23954-C iv-FA M
                                                                       .           .à                        S'./
M A RIAN CA LV O                                                   1F!LEEf
                                                                         .r
                                                                         'cy                          r.)'
                                                                                                         .t-
                                                                                                           7..'
       Plaintiff
                                                                                                                 à

Vs
                                                                               f 2s22s
                                                                                     .8                          t
                                                                                                                 j'
                                                                   '
                                                                           S'
                                                                            '
                                                                            I'P
                                                                              t-
                                                                               cVU
                                                                                 u.h!
                                                                                    ,l
                                                                                     jfj.t
                                                                                         ...;
                                                                                            h6
                                                                                             -N1
                                                                                               1)
                                                                                                ;v>
                                                                                                  ;CR
                                                                                                   = 'FfC
                                                                                                        - t
                                                                                                          k'
                                                                           C.)FR11t J.S.DiQ   w.)'.('
                                                                                                    .;1- 7
FIRST FED ER AL CRED IT CON TRO L,lN C                                          r
                                                                                Jt.c
                                                                            QJ..m.
                                                                            h.
                                                                            .
                                                                                .  .f
                                                                                    ,!
                                                                                   tm-L.A.'qr-.mN'
                                                                                                 1
                                                                                                 ,
                                                                                                 !h.
                                                                                                   $
                                                                                                   ,,
                                                                                                    l!'.L-....qr,
                                                                                                             .




      Defendants

                       PLAIN TIFF'S U N O PPO SE D M O TIO N
     FO R EN TRY O F STIPULA TED CO N FIDEN TIA LITY PR O TEC TIV E O R DER

     PursuanttoRules7(b)and26(c)ofFederalRulesofCivilProcedureandLocalRule7.2,
Plaintiffrespectfully m ovesforentry ofa stipulated Confidentiality Protective Order,attached
heretoasExhibit1,in orderto facilitate discovery and to protectsensitivebusinessinformation,
proprietary inform ation,trade secretsand otherconfidentialinform ation.ln supportofthis
m otion Plaintiffstates
     1.Plaintiffseeksproduction ofdoculnentsand records from D efendantin the above styled
action(''theLawsuit'')whichcontainsensitive,propriety,confidentialbusinessinfonnation
(''contidentialDocuments''),thedisclosureofwhichDefendantbelievesmaybeharmfultoits
business interestsand should be protected from disclosure to third parties
      2.D efendanthastherefore requested thatproduction ofits ConfidentialD oeum entsbe
conditioned upon theirprotection from disclosure ofitsContidentialDocumentsbe conditioned
upon theirprotection from disclosureto third partiesasprovided underthisStipulated
Confidentiality Protective Order;and
      3.Plaintiffhasconferred with Defendant'scounseland hehasadvised thathedoesnot
oppose entry ofthe Stipulated Confidentiality ProtectiveOrderattached hereto asExhibit
((
 .!D!
    $

                             C ertifk ation under LocalR ule 7.1

Plaintiff,M arian Calvo certitiesthatthey have conferred w ith Defendant's counsel,by em ail,
and he had advised he doesnotoppose entry ofthe attached order.
W HEREFO RE,forthe reasonssetforth above,good cause exists forentry ofthe requested
stipulated Confidentiality Protective Orderin thisaction,and thisCourtshould grantthis m otion
and enterthe attached proposed ProtectiveOrder.
Res ectfully subm ' d,
  #*
  y
                            5
                            -
   ê       /:3     3
  arian alvo
PlaintiffPro Se
9701 SW 189 ST
CutlerBay FL 33157


                                C ERTIFICA TE O F SER VIC E
       lHEREBY CERTIFY thatatrueand correctcopy ofthe foregoing willbefiledwith the
Clerk OfCourtand served properly this231*
                                        d day ofN ovem ber2018 to Defendant'scounselof
record.
D ale T Golden
G OLD EN SCA Z GA GA IN
201 N orth Arm enia A ve.
Tam pa,FL 33609
Tel:813-251-3632
Fax;813-251-3675
E X H IB IT 1
                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                               CASE# 18-cv-23954-Civ-FAM

MARIAN CALVO
    Plaintiff

Vs

FIRST FEDERAL CREDIT CONTROL, INC

      Defendants
             STIPULATED CONFIDENTIALITY PROTECTIVE ORDER

       Plaintiff~   Marian Calvo ("Calvo" or "Plaintiff'), Defendant, FIRST FEDERAL CREDIT

CONTROL, INC ("Defendant") and together, ("the Parties"), stipulate and agree to entry of this

Confidentiality Protective Order.

       WHEREAS, Plaintiff seeks production of documents and records from Defendant in the

above styled action ("the Lawsuit") which contain sensitive, proprietary, confidential business

information, ("Confidential Documents"}, the disclosure of which Defendant believes may be

harmful to its business interests and should be protected from disclosure to third parties; and

       WHEREAS, Defendant 118-S therefore requested that production of its Confidential

Documents be conditioned upon their protection from disclosure to third parties as provided

under this Stipulated Confidentiality Protection Order; and

       It is thereupon ordered that Con:lidential Documents shall be produced subjoct to the

following conditions:

       (1) The Confidential Documents shall be designated "CONFIDENTIAL," and
       any copies of the Confidential Documents shall be stamped and designated
       "CONFIDENTIAL" and are subject to the terms of this Order.

       (2) The Confidential Documents shall not be used or disclosed by The parties, or
       any person identified in paragraph (3) below for any purposes whatsoever other
    than preparing for and conducting the Lawsuit, including trial and atly appellate
    proceedings, unless otherwise ordered by this Court.

    (3) No disclosure ofthe Confidential Documents shall be made except under the
    following circumstances:

           (i) Disclosure may be to employees of counsel for the Parties who
           have direct functional responsibility for the Lawsuit or who are
           reasonably required to provide assistance in this Lawsuit. Any
           such employee to whom counsel for the Parties makes a disclosure
           shall be advised of, and become subject to, the provisions of this
           Order requiring that the Confidential Documents and their contents
           be held in confidence.

           (ii) Disclosure may be made to those persons, if any, specifically
           engaged for the limited purpose of making photocopies of
           documents. Prior to disclosure to any such persou engaged in
           making pbotocopies of documents, such person shall be advised of,
           and become subject to, the provisions of this Order requiring that
           the Confidential Documents and their contents be held in
           confidence.

           (iii) Disclosure may be made to witnesses during depositions or at
           trial (hereinafter referred to collectively as "witnesses") in the
           Lawsuit. Prior to disclosure to any witness, the witness must be
           informed of and agree to be subject to the provisions of this Order
           requiring that the Confide:ntial Documents and their contents be
           held in confidence.

           (iv) Disclosure may be made to consultants or experts (herednafter
           referred to collectively as "experts") employed by any of the
           Parties or counsel to assist in the Lawsuit. Prior to disclosure to
           any expert, the expert must be informed of and agree to be subject
           to the provisions of this Order requiring that the Co;1fidential
           Documents and their contents be held in confidence.

    (4) Except as provided in paragraph 3, counsel for any of the Parties shall keep
    the Confidential Documents secure within his exclusive possession and prohibit
    their disclosure.

    (5) All copies, duplicates, extracts, summaries, or descriptions (hereinafter
    referred to collectively as "cop:ies") of the Confidential Documents, or any
    portions hereof, shall be immediately affixed with the words "CONFIDENTIAL"
    ifthat word does not already appear.




2
       (6) At the conclusion of the Lawsuit, including any appeals, the Confidential
       Documents and any and all copies thereof shall be returned to the party providing
       the documents.

       (7) The Court shall retain authority to consider objections by either party to the
       other pa1iy's designation of specific document(s) as CONFIDENTIAL under this
       order, and to grant relief in whole or in part from this order as to such
       designations for good cause shown and to promote the interests of justice.



/s/ 1/JlJ<V\ {1 L)
Mar nC vo,
Plaintifff, pro se
9701 SW 189 ST                                                    Z GAGAIN PLLC
Miami, FL 33157                                    201 Armenia A venue
                                                   Tampa Fl. 33609
                                                   Telephone: 813-251-5500
                                                   Facsimile: 813-251-3675

SO ORDERED this _ _ _ _ _ day of_ _ _ _ _ _ _, 2018




                                            FEDERICO A. MORENO
                                            U.S. District Court Judge




3
